DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show Figure 6, element 680 as described in Paragraph [0090] of the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is written in a claim format.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claims 1, 8, and 15, claim 1 recites the limitation "write the key information table to a storage device".  There is insufficient antecedent basis for this limitation in the claim.  The claim has previously defined a storage device.  It is unclear if applicant is attempting to refer to the previously defined storage device, or attempting to define a new storage device.  For examination purposes this claim limitation has been construed to mean --write the key information table to the storage device--.  Claims 8 and 15 appear to recite substantially similar limitations and are rejected based upon the same rational.

With regard to claims 3, 10, and 17, claim 3 recites “a device key”.  There is insufficient antecedent basis for this limitation in the claim.  The claims have previously defined a device key.  It is unclear if applicant is attempting to refer to the previously defined device key, or attempting to define a new device key.  For examination purposes this claim limitation has been construed to mean --the device key--.  Claims 10 and 17 appear to recite substantially similar limitations and are rejected based upon the same rational.

With regard to claims 3, 10, and 17, claim 3 recites “a key value block”.  There is insufficient antecedent basis for this limitation in the claim.  The claims have previously defined a key value block.  It is unclear if applicant is attempting to refer to the previously defined key value block, or attempting to define a new key value block.  For examination purposes this claim limitation has been construed to mean --the key value block--.  Claims 10 and 17 appear to recite substantially similar limitations and are rejected based upon the same rational.

With regard to claims 3, 10, and 17, claim 3 recites “insert the key into the unsorted queue…”.  There is insufficient antecedent basis for this limitation in the claim.  The claims have previously defined such an insertion step.  It is unclear if applicant is attempting to refer to the previously defined insertion step, or attempting to define a insertion step.  For examination purposes this claim limitation has been construed to mean --wherein the insertion of the key into the unsorted queue is done by using the device key of the key information--.  Claims 10 and 17 appear to recite substantially similar limitations and are rejected based upon the same rational.

With regard to claims 4, 11, and 18, claim 4 recites “inserting an old key and a new key into a temporal key information table and the key information table, respectively; adding key information table IDs and offsets of the new key and the old key, respectively, into the new key information”.  The meaning of this claim limitation is unclear.  It is unclear what the term ‘respectively’ means.  One may reasonably interpret this claim limitation to mean that the old key and the new key are both inserted into the temporal key information table and the key information table, that the old key is inserted into the temporal key information table and the new key is inserted into the key information table, or that the old key is inserted into the key information table while the old key is inserted into the temporal key information table.  Similar interpretations may be applied for the adding step.  It is suggested that the claim be amended to clearly state what information is inserted and added into what data structures to clarify the meaning of the claim language.  Claims 11 and 18 appear to recite substantially similar limitations and are rejected based upon the same rational.

With regard to claims 5 and 12, claim 5 recites “an iterator”.  There is insufficient antecedent basis for this limitation in the claim.  The claims have previously defined an iterator.  It is unclear if applicant is attempting to refer to the previously defined iterator, or attempting to define a new iterator.  For examination purposes this claim limitation has been construed to mean --the iterator--.  Claim 12 appears to recite substantially similar limitations and are rejected based upon the same rational.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 12-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Varaden [2020/0133800] in view of Ungueanu [2013/0173853] and Bestler [2016/0191509].

With regard to claim 1, Varaden teaches A key value store for storing data (Varadan, ¶24 “the persistent memory 110 includes a key-value store 135”) to a storage device (Varadan, ¶32 “persistent memory 110”), the key value store being configured to: 
	Insert (Varadan, ¶83 “The Put() function … It then inserts the key-value pair in the array 1435”) a key as the key (Id; ¶73 “a key 77”) and key information as the value of the pair (Id; ¶73 “a value 777”), … into an unsorted queue (Varadan, ¶25 “The keys 145 are unstorted in key-value store 135”; Figure 7, 775) after (Varadan, ¶23 “Examples disclosed herein may include using the volatile memory 105 as a write-through cache to the persistent memory 110”) storing a key value block in the storage device as the persistent memory 110 (Id); 
	insert the key and the key information into, or update the key and the key information in, a sorted metadata table (Varadan, ¶30 “the cached nodes 150 also differ from their corresponding persistent nodes 140 in that the keys 155 of each cached node 150, and thus their key-value pairs 158, are sorted, unlike the keys 145 and key-value pairs 148 of persistent nodes 140”; Figure 7, 785); 
	insert the key information corresponding to the key as the key (¶83 “The Put() function … It then inserts the key-value pair in the array 1435”; ¶73 “a key 77”), and comprising … as the value of the pointers (Varadan, ¶73 “Each dual pointer 900 includes two parts; a volatile pointer (‘vptr’) 910 and a persistent pointer (‘pptr’) 920”), into a key information table as the dual pointer 900 (Id); 
	write the key information table to a storage device (¶23 “The dual pointers 200 are then used in recovery; and …
Varadan does not explicitly teach the key information comprising… a value size… another attribute of the key, that the key information comprising a key information table ID and an offset of the key information, or write the sorted metadata table as an eviction candidate to the storage device. Ungureanu teaches the key information comprising… a value size (Ungureanu, ¶24 “It is assumed that key are 4 bytes”)… another attribute of the key (Ungureanu, ¶33 “the use of access information indicating recency of use”)… insert the key information corresponding to the key, and comprising a key information table ID as the key identifier in the metadata table (Ungureanu, ¶81 “the metadata 210 and the data objects in SSD 212 in the cache 208; ¶81 “the in-memory bit-offset information can be stored in the key-value store of the SSD 212 for an object along with its key to identify the bit location or slot in the array corresponding to this object”) and an offset of the key information as the bit-offset information (Ungureanu ¶81 “the in-memory bit-offset information can be stored in the key-value store of the SSD 212 for an object along with its key to identify the bit location or slot in the array corresponding to this object”), into a key information table as the metadata table 210 (Id); 	
write the key information table to a storage device (Ungureanu, ¶81 “manage the metadata 210 and the data objects in SSD 212 in the cache 208.  Here, the cache 208 can store the metadata 210 in a RAM 202 and can store data objects, retrieved from the main storage disks 204, in the SSD 212, which is separate from the RAM 202”); and 
	write the sorted metadata table as an eviction candidate to the storage device (¶23 “the on-flash key-value store can be employed to traverse the cached keys in order to select eviction victims”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the key-value store taught by Varadan using the access information maintenance techniques taught by Ungureanu as it provides a means of providing memory-efficient caching policies (Ungureanu, ¶23) that may be employed with any existing key-value store implementations (Ungureanu, ¶23).
Varadan does not explicitly teach the key information comprises a device key…, a sequence number.  Please note, the specific data stored in the key information appears to amount to Non-functional descriptive material.  The nature of data does not transform the claimed system, method, or apparatus above what any other type of data would produce.  See MPEP 2106.01.  Nevertheless, Bestler teaches key information, which comprises a device key (Bestler, ¶809 “the Index Key 3514 may comprise a storage device key”),…, a sequence number (Bestler, ¶230 “The Message (Msg) Sequence number would identify a unique message within the context of a source”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device proposed combination to include the specific data values taught by Bestler as it yields the predictable results of storing this information in association with the key. 

With regard to claims 2, 9, and 16 the proposed combination further teaches wherein the key value store is further configured to: 
	determine that no iterator (Ungureanu, ¶50 “the processor 206 advances the iterator”) corresponding to the key exists (Ungureanu, ¶50 “If the key p is not in the Bloom filter”; Figure 7, 418, 420); and 
	delete the key information table from memory and the storage device (Ungureanu, ¶50 “evicts the object denoted by the key p from the cache 212”; Figure 7, 424).

With regard to claims 3, 10, and 17 the proposed combination further teaches wherein the key value store is further configured to: 
	store the key value block in the storage device (Varadan, ¶24 “the persistent memory 110 includes a key-value store 135”) using a device key (Bestler, ¶809 “the Index Key 3514 may comprise a storage device key”) assigned by a database engine; and 
	insert the key (Varadan, ¶83 “The Put() function … It then inserts the key-value pair in the array 1435”) into the unsorted queue (Varadan, ¶25 “The keys 145 are unstorted in key-value store 135”; Figure 7, 775) from a key value block by using the device key (Bestler, ¶809 “the Index Key 3514 may comprise a storage device key”) of the key information.

With regard to claims 6, 13, and 19 the proposed combination further teaches wherein the key value store is configured to write (Varadan, ¶78 “This means that no operation is considered complete until a write modifying a cached node 770 is also  performed on the corresponding persistent node 780”) the key information table as updating the pointers (Varadan, ¶73 “Each dual pointer 900 includes two parts; a volatile pointer (‘vptr’) 910 and a persistent pointer (‘pptr’) 920”) to the storage device (Varadan, ¶32 “persistent memory 110”) by determining that the key information inserted into the key information table contains valid key information as the dual pointers are in a valid state (Varadan, ¶79 “there are four states for the dual pointer… The first state is {NULL,NULL}, which is a NULL dual pointer.  The second state is {NULL,p}, a dual pointer containing only a persistent pointer… The third state is {v,p}, a dual pointer with both a valid volatile pointer and a valid persistent pointer… And the forth state is {v,NULL}, an invalid state because volatile memory is a write-through cache”).

With regard to claims 7, 14, and 20 the proposed combination further teaches wherein the key value store is further configured to perform a recovery procedure (Varadan, ¶52 “in the event of performing a recovery process”) by: 
	reading the sorted metadata table (Varadan, ¶53 “the processor 170 performs them as usual - e.g., looking to the cache 160 first and, if the information is not found, looking to the key-value store 135”); 
	reading the key information table as reading the pointers (Varadan, ¶73 “Each dual pointer 900 includes two parts; a volatile pointer (‘vptr’) 910 and a persistent pointer (‘pptr’) 920”) from the storage device (Varadan, ¶32 “persistent memory 110”); 
	retrieving a key-value (Varadan, ¶82 “the key-value pain 435 is located”) corresponding to the key using the key information of the key information table as reading the persistent pointer (Varadan, ¶73 “Each dual pointer 900 includes two parts; a volatile pointer (‘vptr’) 910 and a persistent pointer (‘pptr’) 920”); and 
	updating the sorted metadata table (Varadan, ¶53 “The cache 160 will begin empty when recovery starts, but over time cached nodes 150 will be created as described above and the cache 160 populated”).

With regard to claim 8, Varaden teaches A method of storing data to a storage device (Varadan, ¶32 “persistent memory 110”) with a key value store (Varadan, ¶24 “the persistent memory 110 includes a key-value store 135”), the method comprising: 
	Inserting (Varadan, ¶83 “The Put() function … It then inserts the key-value pair in the array 1435”) a key as the key (Id; ¶73 “a key 77”) and key information as the value of the pair (Id; ¶73 “a value 777”), … into an unsorted queue (Varadan, ¶25 “The keys 145 are unstorted in key-value store 135”; Figure 7, 775) after (Varadan, ¶23 “Examples disclosed herein may include using the volatile memory 105 as a write-through cache to the persistent memory 110”) storing a key value block in the storage device as the persistent memory 110 (Id); 
	inserting the key and the key information into, or update the key and the key information in, a sorted metadata table (Varadan, ¶30 “the cached nodes 150 also differ from their corresponding persistent nodes 140 in that the keys 155 of each cached node 150, and thus their key-value pairs 158, are sorted, unlike the keys 145 and key-value pairs 148 of persistent nodes 140”; Figure 7, 785); 
	inserting the key information corresponding to the key as the key (¶83 “The Put() function … It then inserts the key-value pair in the array 1435”; ¶73 “a key 77”), and comprising … as the value of the pointers (Varadan, ¶73 “Each dual pointer 900 includes two parts; a volatile pointer (‘vptr’) 910 and a persistent pointer (‘pptr’) 920”), into a key information table as the dual pointer 900 (Id); 
	writing the key information table to a storage device (¶23 “The dual pointers 200 are then used in recovery; and …
Varadan does not explicitly teach the key information comprising… a value size… another attribute of the key, that the key information comprising a key information table ID and an offset of the key information, or writing the sorted metadata table as an eviction candidate to the storage device. Ungureanu teaches the key information comprising… a value size (Ungureanu, ¶24 “It is assumed that key are 4 bytes”)… another attribute of the key (Ungureanu, ¶33 “the use of access information indicating recency of use”)… inserting the key information corresponding to the key, and comprising a key information table ID as the key identifier in the metadata table (Ungureanu, ¶81 “the metadata 210 and the data objects in SSD 212 in the cache 208; ¶81 “the in-memory bit-offset information can be stored in the key-value store of the SSD 212 for an object along with its key to identify the bit location or slot in the array corresponding to this object”) and an offset of the key information as the bit-offset information (Ungureanu ¶81 “the in-memory bit-offset information can be stored in the key-value store of the SSD 212 for an object along with its key to identify the bit location or slot in the array corresponding to this object”), into a key information table as the metadata table 210 (Id); 	
writing the key information table to a storage device (Ungureanu, ¶81 “manage the metadata 210 and the data objects in SSD 212 in the cache 208.  Here, the cache 208 can store the metadata 210 in a RAM 202 and can store data objects, retrieved from the main storage disks 204, in the SSD 212, which is separate from the RAM 202”); and 
	writing the sorted metadata table as an eviction candidate to the storage device (¶23 “the on-flash key-value store can be employed to traverse the cached keys in order to select eviction victims”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the key-value store taught by Varadan using the access information maintenance techniques taught by Ungureanu as it provides a means of providing memory-efficient caching policies (Ungureanu, ¶23) that may be employed with any existing key-value store implementations (Ungureanu, ¶23).
Varadan does not explicitly teach the key information comprises a device key…, a sequence number.  Please note, the specific data stored in the key information appears to amount to Non-functional descriptive material.  The nature of data does not transform the claimed system, method, or apparatus above what any other type of data would produce.  See MPEP 2106.01.  Nevertheless, Bestler teaches key information, which comprises a device key (Bestler, ¶809 “the Index Key 3514 may comprise a storage device key”),…, a sequence number (Bestler, ¶230 “The Message (Msg) Sequence number would identify a unique message within the context of a source”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device proposed combination to include the specific data values taught by Bestler as it yields the predictable results of storing this information in association with the key.

With regard to claim 15, Varaden teaches A non-transitory computer readable medium implemented with a key value store for storing data (Varadan, ¶24 “the persistent memory 110 includes a key-value store 135”) to a storage device (Varadan, ¶32 “persistent memory 110”), the non-transitory compute readable medium having computer code that, when executed on a processor, implements a method of data management, the method comprising: 
	Inserting (Varadan, ¶83 “The Put() function … It then inserts the key-value pair in the array 1435”) a key as the key (Id; ¶73 “a key 77”) and key information as the value of the pair (Id; ¶73 “a value 777”), … into an unsorted queue (Varadan, ¶25 “The keys 145 are unstorted in key-value store 135”; Figure 7, 775) after (Varadan, ¶23 “Examples disclosed herein may include using the volatile memory 105 as a write-through cache to the persistent memory 110”) storing a key value block in the storage device as the persistent memory 110 (Id); 
	inserting the key and the key information into, or update the key and the key information in, a sorted metadata table (Varadan, ¶30 “the cached nodes 150 also differ from their corresponding persistent nodes 140 in that the keys 155 of each cached node 150, and thus their key-value pairs 158, are sorted, unlike the keys 145 and key-value pairs 148 of persistent nodes 140”; Figure 7, 785); 
	inserting the key information corresponding to the key as the key (¶83 “The Put() function … It then inserts the key-value pair in the array 1435”; ¶73 “a key 77”), and comprising … as the value of the pointers (Varadan, ¶73 “Each dual pointer 900 includes two parts; a volatile pointer (‘vptr’) 910 and a persistent pointer (‘pptr’) 920”), into a key information table as the dual pointer 900 (Id); 
	writing the key information table to a storage device (¶23 “The dual pointers 200 are then used in recovery; and …
Varadan does not explicitly teach the key information comprising… a value size… another attribute of the key, that the key information comprising a key information table ID and an offset of the key information, or writing the sorted metadata table as an eviction candidate to the storage device. Ungureanu teaches the key information comprising… a value size (Ungureanu, ¶24 “It is assumed that key are 4 bytes”)… another attribute of the key (Ungureanu, ¶33 “the use of access information indicating recency of use”)… inserting the key information corresponding to the key, and comprising a key information table ID as the key identifier in the metadata table (Ungureanu, ¶81 “the metadata 210 and the data objects in SSD 212 in the cache 208; ¶81 “the in-memory bit-offset information can be stored in the key-value store of the SSD 212 for an object along with its key to identify the bit location or slot in the array corresponding to this object”) and an offset of the key information as the bit-offset information (Ungureanu ¶81 “the in-memory bit-offset information can be stored in the key-value store of the SSD 212 for an object along with its key to identify the bit location or slot in the array corresponding to this object”), into a key information table as the metadata table 210 (Id); 	
writing the key information table to a storage device (Ungureanu, ¶81 “manage the metadata 210 and the data objects in SSD 212 in the cache 208.  Here, the cache 208 can store the metadata 210 in a RAM 202 and can store data objects, retrieved from the main storage disks 204, in the SSD 212, which is separate from the RAM 202”); and 
	writing the sorted metadata table as an eviction candidate to the storage device (¶23 “the on-flash key-value store can be employed to traverse the cached keys in order to select eviction victims”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the key-value store taught by Varadan using the access information maintenance techniques taught by Ungureanu as it provides a means of providing memory-efficient caching policies (Ungureanu, ¶23) that may be employed with any existing key-value store implementations (Ungureanu, ¶23).
Varadan does not explicitly teach the key information comprises a device key…, a sequence number.  Please note, the specific data stored in the key information appears to amount to Non-functional descriptive material.  The nature of data does not transform the claimed system, method, or apparatus above what any other type of data would produce.  See MPEP 2106.01.  Nevertheless, Bestler teaches key information, which comprises a device key (Bestler, ¶809 “the Index Key 3514 may comprise a storage device key”),…, a sequence number (Bestler, ¶230 “The Message (Msg) Sequence number would identify a unique message within the context of a source”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device proposed combination to include the specific data values taught by Bestler as it yields the predictable results of storing this information in association with the key.

Allowable Subject Matter
Claims 4-5, 11-15, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/Primary Examiner, Art Unit 2156